994 F.2d 842
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Denny R. HARDIN;  Sherry Lee Hyde, Appellants,v.JACKSON COUNTY DRUG ENFORCEMENT TASK FORCE;  Howard L.Brown, President, Chairman of the Board, Appellees.
No. 93-1286.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 3, 1993.Filed:  May 12, 1993.

Before BOWMAN, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Denny R. Hardin and Sherrie Lee Hyde appeal from the District Court's1 dismissal of their 42 U.S.C. § 1983 (1988) action seeking the return of a vehicle relinquished in a state court civil forfeiture proceeding.  Because we agree with the District Court that the prior state court judgment precludes Hardin and Hyde from relitigating this matter, we affirm for the reasons discussed in the District Court's opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Dean Whipple, United States District Judge for the Western District of Missouri